DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (2008/0160844).
With regard to claim 1, Chiang teaches, as shown in figures 4-10: “An electrical connector 300 for use between an electronic package 21 and a printed circuit board 22, comprising: an insulative housing 31 forming an upper surface (upper surface of 31 in figure 4) and a lower surface (lower surface of 31 in figure 4) opposite to each other in a vertical direction; a plurality of passageways 311 formed in the housing 31 and extending through both the upper surface 
	Chiang does not teach: “a first soldering pad formed at a lower end of the first main body” or the first soldering pad joined with the solder ball. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the soldering pad 329 on the first main body and join it to the solder ball in order to increase bandwidth of the signal being transmitted to or from the circuit board. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 2, Chiang teaches: “The electrical connector as claimed in claim 1”, as shown above.
Chiang does not teach: “wherein the first vertical plane is perpendicular to the second vertical plane”. However, this is a mere rearrangement of the parts of the invention of Chiang.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the first and second vertical planes be perpendicular in 

With regard to claim 3, Chiang teaches: “The electrical connector as claimed in claim 1”, as shown above.
Chiang does not teach: “wherein the first soldering pad and the second soldering pad are side by side arranged with each other in a coplanar manner”. However, this would just be a matter of rearranging the parts of Chiang as modified above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the soldering pads coplanar in order to increase the surface area contacts the solder ball.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

With regard to claim 4, Chiang teaches: “The electrical connector as claimed in claim 3”, as shown above.
	Chiang does not teach: “wherein a tiny gap is formed between the first soldering pad and the second soldering pad”. However, this would just be a matter of rearranging the parts of Chiang as modified above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a gap between the first soldering pad and the second soldering pad since doing so would enable the solder to have 

With regard to claim 5, Chiang teaches: “The electrical connector as claimed in claim 1”, as shown above.
Chiang does not teach: “wherein the first soldering pad and the second soldering pad are partially overlapped with each other in the vertical direction”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change shape of the contact of the modified version of Chiang so that the first and second soldering pads are overlapped with each other in the vertical direction in order to provide a more solid platform to connect with the solder ball. Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). 

With regard to claim 6, Chiang teaches: “The electrical connector as claimed in claim 1”, as shown above.
	Chiang also teaches, as shown in figure 4-10: “wherein the second main body 421 forms barbs (331 and 332) for retaining the contact in the corresponding passageway 311”. 

With regard to claim 9, Chiang teaches: “The electrical connector as claimed in claim 6”, as shown above.
	Chiang does not teach: “wherein the barbs are located at a lever lower than

would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to change the location of the barbs (331 and 332) of Chiang to be
below the bridge in order to hold the contact in closer to the circuit board to make the
connection with the circuit board more stable. Also, it has been held that rearranging parts of
an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


With regard to claim 10, Chiang teaches, as shown in figures 4-10: “An electrical contact 32 for use within an electrical connector 300, comprising: a first main body 322; a second main body 321 beside the first main body 322 with a transversely extending bridge 327 linked therebetween; a first spring arm 324 extending from an upper portion of the first main body 322 with a contacting section 325 at a free end region… a second soldering pad 329 formed at a lower portion of the second main body 321 and intimately contacting the first soldering pad 329; and a solder ball 23 joined with at least one of the first soldering pad and second soldering pad 329”.
Chiang does not teach: “a first soldering pad formed at a lower portion of the first main body”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the soldering pad 329 on the first main body in order to increase bandwidth of the signal being transmitted to or from the circuit board. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 11, Chiang teaches: “The electrical contact as claimed in claim 10”, as shown above.
Chiang does not teach: “wherein the first soldering pad and the second soldering pad are side by side arranged with each other in a coplanar manner”. However, this would just be a matter of rearranging the parts of Chiang as modified above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the soldering pads coplanar in order to increase the surface area contacts the solder ball.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

With regard to claim 12, Chiang teaches: “The electrical contact as claimed in claim 10”, as shown above.
Chiang does not teach: “wherein the first soldering pad and the second soldering pad are partially overlapped with each other in the vertical direction”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change shape of the contact of the modified version of Chiang so that the first and second soldering pads are overlapped with each other in the vertical direction in order to provide a more solid platform to connect with the solder ball. Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).


Chiang also teaches, as shown in figure 4-10: “wherein the second main body 421 forms barbs (331 and 332) for retaining the contact 32 in the corresponding passageway 311”. 

With regard to claim 16, Chiang teaches: “The electrical  contact as claimed in claim 13”, as shown above.
Neither Chiang does not teach: “wherein the barbs are located at a lever lower than that of the bridge”. However, this is a mere rearrangement of the parts of the invention. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the location of the barbs (331 and 332) of Chiang to be below the bridge in order to hold the contact in closer to the circuit board to make the connection with the circuit board more stable.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 17, Chiang teaches: “The electrical contact as claimed in claim 10”, as shown above.
Chiang does not teach: “wherein said solder ball is joined with both the first soldering pad and the second soldering pad”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the solder ball in order to join the solder ball to both the first and second soldering pads of Chiang as modified above in order to make a stronger connection with the circuit 

With regard to claim 18, Chiang teaches: “The electrical contact as claimed in claim 10”, as shown above.
Chiang does not teach: “wherein the first main body and the second main body are perpendicular to each other”. However, this is a mere rearrangement of the parts of the invention of Chiang. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the first and second main bodies be perpendicular in order to be able to fit into differently shaped passageways. Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (2008/0160844) in view of Taguchi et al. (2009/0215291).
With regard to claim 7, Chiang teaches: “The electrical connector as claimed in claim 1”, as shown above.
Chiang does not teach: “wherein an upper portion of the second main body is configured to be linked with a contact carrier strip for downwardly assembling the contact into the corresponding passageway”.
In the same field of endeavor before the effective filing date of the claimed invention, Taguchi teaches, as shown in figures 7-9A and taught in paragraph 50: “wherein an upper 

With regard to claim 8, Chiang as modified by Taguchi teaches: “The electrical connector as claimed in claim 7”, as shown above.
Chiang also teaches, as shown in figure 5: “wherein the bridge 327 is located at a level which is lower than those of both the upper portion (upper portion of 322 in figure 5) of the first main body 322 and the upper portion (upper portion of 321 in figure 5) of the second main body 321”.

With regard to claim 14, Chiang teaches: “The electrical contact as claimed in claim 10”, as shown above.
Chiang does not teach: “wherein an upper portion of the second main body is configured to be linked with a contact carrier strip for downwardly assembling the contact into the corresponding passageway”.
In the same field of endeavor before the effective filing date of the claimed invention, Taguchi teaches, as shown in figures 7-9A and taught in paragraph 50: “wherein an upper portion of the second main body 21 is configured to be linked with a contact carrier strip C1 for downwardly assembling the contact 24 into the corresponding passageway”. It would have 

With regard to claim 15, Chiang as modified by Taguchi teaches: “The electrical contact as claimed in claim 14”, as shown above.
Chiang also teaches, as shown in figure 5: “wherein the bridge 327 is located at a level which is lower than those of both the upper portion (upper portion of 322 in figure 5) of the first main body 322 and the upper portion (upper portion of 321 in figure 5) of the second main body 321”.

Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive. The applicant argues that the instant application has to do with reducing electrical stub.  The Examiner is unsure what is meant by this, as the definition of electrical stub has to do with short-circuiting transmission lines.  It is therefore unclear how the modifications in the instant invention reduce electrical stub.  Applicant further argues that adding an extra soldering pad would not increase the bandwidth of the signal.  The Examiner respectfully disagrees, because the increased surface area would allow more signal to be conducted from the solder ball.  Therefore, the Examiner is maintaining the previous rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	December 29, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831